Case 1:17-cv-00014-JFB-SRF Document 1037 Filed 07/30/19 Page 1 of 1 PageID #: 63769


    Katharine L. Mowery
    302-651-7623
    Mowery@rlf.com

    July 30, 2019


   VIA CM/ECF
   The Honorable Joseph F. Bataillon
   United States District Court For the District of Nebraska
   111 South 18th Plaza
   Suite 3259
   Omaha, NE 68102

            Re: Liqwd, Inc., et al. v. L’Oréal USA, Inc., et al., C.A. No. 17-14 (JFB) (SRF)



   Dear Judge Bataillon:

          Please find enclosed an amended version of Defendants’ Proposed Jury Verdict Form,
   which inserts the word “asserted” in two places where it was previously inadvertently left out.

         Should the Court have any questions or concerns, counsel is available at the Court’s
   convenience.

                                                       Respectfully,

                                                       /s/ Katharine L. Mowery

                                                       Katharine L. Mowery (#5629)


   cc:      Counsel of Record (via CM/ECF and E-Mail)




   RLF1 21745699v.1
